Exhibit 10.1

Execution Version

 

 

Donaldson Company, Inc.

___________________________________

First Amendment

Dated as of March 9, 2015

to

Note Purchase Agreement

Dated as of March 27, 2014

___________________________________

 

Re:  $750,000,000 Senior Notes Issuable In Series

 

$125,000,000

3.72% Senior Notes, Series 2014-A due March 27, 2024





 

 

 

 

 

 

First Amendment to Note Purchase Agreement

This First Amendment dated as of March 9, 2015 (the or this “First Amendment”)
to the Note Purchase Agreement dated as of March 27, 2014 is between Donaldson
Company, Inc., a Delaware corporation (the “Company”), and each of the
institutions which is a signatory to this First Amendment (collectively, the
“Noteholders”).

Recitals:

A.       The Company and each of the Noteholders have heretofore entered into
the Note Purchase Agreement dated as of March 27, 2014 (the “Note Purchase
Agreement”). The Company has heretofore issued the $125,000,000 3.72% Senior
Notes, Series 2014-A due March 27, 2024 (the “Notes”), pursuant to the Note
Purchase Agreement.

B.      The Company and the Noteholders now desire to amend the Note Purchase
Agreement in the respects, but only in the respects, hereinafter set forth.

C.       Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Purchase Agreement unless herein defined or the
context shall otherwise require.

D.       All requirements of law have been fully complied with and all other
acts and things necessary to make this First Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.

Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in §3.1 hereof,
and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

Section 1.          Amendments.

Section 1.1.       Section 22.2 of the Note Purchase Agreement shall be and is
hereby amended in its entirety to read as follows:

“Section 22.2.      Accounting Terms.      (a) All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by

 

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

Financial Accounting Standards Board Accounting Standards Codification Topic No.
825-10-25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

(b) If the Company notifies the holders of Notes that, in the Company’s
reasonable opinion, or if the Required Holders notify the Company that, in the
Required Holders’ reasonable opinion, as a result of a change in GAAP after the
date of this Agreement, any covenant contained in Section 10.1 through 10.4, or
any of the defined terms used therein no longer apply as intended such that such
covenants are materially more or less restrictive to the Company than as at the
date of this Agreement, the Company shall negotiate in good faith with the
holders of Notes to make any necessary adjustments to such covenant or defined
term to provide the holders of the Notes with substantially the same protection
as such covenant provided prior to the relevant change in GAAP. Until the
Company and the Required Holders so agree to reset, amend or establish
alternative covenants or defined terms, (i) the covenants contained in Section
10.1 through 10.4, together with the relevant defined terms, shall continue to
apply and compliance therewith shall be determined on the basis of GAAP in
effect at the date of this Agreement and (ii) each set of financial statements
delivered to holders of Notes pursuant to Section 7.1(a) or (b) during such time
shall include detailed reconciliations reasonably satisfactory to the Required
Holders as to the effect of such change in GAAP.”

Section 2.          Representations and Warranties of the Company.

Section 2.1.      To induce the Noteholders to execute and deliver this First
Amendment (which representations shall survive the execution and delivery of
this First Amendment), the Company represents and warrants to the Noteholders
that:

(a)      this First Amendment has been duly authorized, executed and delivered
by it and this First Amendment constitutes the legal, valid and binding
obligation, contract and agreement of the Company enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;

(b)      the Note Purchase Agreement, as amended by this First Amendment,
constitute the legal, valid and binding obligations, contracts and agreements of
the Company enforceable against it in accordance with their respective terms,
except as

3

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

(c)      the execution, delivery and performance by the Company of this First
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, including, without
limitation the Credit Agreement dated as of December 7, 2012 among the Company,
various subsidiaries of the Company, Wells Fargo Bank, National Association, as
Administrative Agent and L/C Issuer, and U.S. Bank National Association, as
Syndication Agent and the other Lenders party thereto, as amended, modified or
revised from time to time (the “Credit Agreement”) or (B) result in a breach or
constitute (alone or with due notice or lapse of time or both) a default under
any indenture, agreement or other instrument referred to in clause (iii)(A)(3)
of this § 2.1(c); and

(d)      as of the date hereof and after giving effect to this First Amendment,
no Default or Event of Default has occurred which is continuing.

Section 3.          Conditions to Effectiveness of This First Amendment.

Section 3.1.      This First Amendment shall not become effective until, and
shall become effective when, each and every one of the following conditions
shall have been satisfied:

(a)      executed counterparts of this First Amendment, duly executed by the
Company and the holders of at least a majority in principal amount of the Notes
now outstanding, shall have been delivered to the Noteholders;

(b)      the Noteholders shall have received a copy of the resolutions of the
Board of Directors of the Company authorizing the execution, delivery and
performance by the Company of this First Amendment, certified by its Secretary
or an Assistant Secretary;

(c)      the representations and warranties of the Company set forth in § 2
hereof are true and correct on and with respect to the date hereof; and

(d)      the Company shall have paid the reasonable fees and expenses of Chapman
and Cutler LLP, counsel to the Noteholders, in connection with the negotiation,
preparation, approval, execution and delivery of this First Amendment.

Upon receipt of all of the foregoing, this First Amendment shall become
effective.

4

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

Section 4.          Miscellaneous.

Section 4.1.      This First Amendment shall be construed in connection with and
as part of the Note Purchase Agreement, and except as modified and expressly
amended by this First Amendment, all terms, conditions and covenants contained
in the Note Purchase Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.

Section 4.2.      Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
First Amendment may refer to the Note Purchase Agreement without making specific
reference to this First Amendment but nevertheless all such references shall
include this First Amendment unless the context otherwise requires.

Section 4.3.      The descriptive headings of the various Sections or parts of
this First Amendment are for convenience only and shall not affect the meaning
or construction of any of the provisions hereof.

Section 4.4.      This First Amendment shall be governed by and construed in
accordance with New York law.

 

[Rest of Page Left Intentionally Blank]

 

 

 

 

 

 

5

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

Section 4.5.      The execution hereof by you shall constitute a contract
between us for the uses and purposes hereinabove set forth, and this First
Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.

 

  Donaldson Company, Inc.         By   /s/ James F. Shaw     Name:   James F.
Shaw     Title:     Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

The foregoing is agreed
to as of the date thereof.

 

  Massachusetts Mutual Life Insurance
Company   By:   Babson Capital Management LLC as
Investment Adviser               By   /s/ Thomas P. Shea     Name:   Thomas P.
Shea     Title:     Managing Director           Banner Life Insurance Company  
By:   Babson Capital Management LLC as
Investment Adviser               By   /s/ Thomas P. Shea     Name:   Thomas P.
Shea     Title:     Managing Director         MassMutual Asia Limited   By:  
Babson Capital Management LLC as
Investment Adviser               By   /s/ Thomas P. Shea     Name:   Thomas P.
Shea     Title:     Managing Director

 

 

 

 

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

The foregoing is agreed
to as of the date thereof.

 

 

  Voya Retirement Insurance and Annuity
Company (f/k/a ING Life Insurance and
Annuity Company)   Voya Insurance and Annuity Company
(f/k/a ING USA Annuity and Life
Insurance Company)   Security Life of Denver Insurance
Company   Reliastar Life Insurance Company       By:   Voya Investment
Management LLC, as Agent                 By   /s/ Christopher P. Lyons      
Name:   Christopher P. Lyons       Title:     Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

The foregoing is agreed
to as of the date thereof.

 

 

  The Northwestern Mutual Life Insurance
Company         By:   Northwestern Mutual Investment
Management Company, LLC,
its investment adviser               By:   /s/ Mark E. Kishler        
Name:   Mark E. Kishler         Its:   Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

The foregoing is agreed
to as of the date thereof.

 

 

  Connecticut General Life Insurance
Company       By:   Cigna Investments, Inc. (authorized agent)                
By:    /s/ Robert W. Eccles       Name:   Robert W. Eccles      
Title:     Senior Managing Director                   Life Insurance Company of
North America           By:   Cigna Investments, Inc. (authorized agent)        
            By   /s/ Robert W. Eccles       Name:   Robert W. Eccles      
Title:     Senior Managing Director        

 

 

 

 

 

 

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

The foregoing is agreed
to as of the date thereof.

 

 

  Jackson National Life Insurance Company       By:   PPM America, Inc., as
attorney in fact, on
behalf of Jackson National Life Insurance
Company               By   /s/ Brian B. Manczak     Name:   Brian B. Manczak    
Title:     Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

The foregoing is agreed
to as of the date thereof.

 

 

  Modern Woodmen of America           By   /s/ Brett M. Van     Name:  Brett M.
Van       Title:  Treasurer & Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

The foregoing is agreed
to as of the date thereof.

 

 

  American United Life Insurance Company               By   /s/ David M.
Weisenburger     Name:   David M. Weisenburger     Title:     V.P., Fixed Income
Securities               The State Life Insurance Company         By: American
United Life Insurance Company   Its:   Agent               By /s/ David M.
Weisenburger     Name:   David M. Weisenburger     Title:     V.P., Fixed Income
Securities

 

 

 

 

 

 

 

 

 

 

 

Donaldson Company, Inc. First Amendment to
Note Purchase Agreement

The foregoing is agreed
to as of the date thereof.

 

 

  United of Omaha Life Insurance Company               By /s/ Curtis R. Caldwell
    Name:   Curtis R. Caldwell     Title:     Senior Vice President            
  Companion Life Insurance Company               By /s/ Curtis R. Caldwell    
Name:   Curtis R. Caldwell     Title:     An Authorized Signer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Affirmation of Guaranty

The undersigned, as Guarantor under the Subsidiary Guaranty dated as of March
27, 2014 (the “Guaranty”) in favor of the holders from time to time of the Notes
issued under that certain Note Purchase Agreement dated as of March 27, 2014
(the “Note Purchase Agreement”) between Donaldson Company, Inc., a Delaware
corporation (the “Company”), as supplemented from time to time, and each of the
Purchasers identified in Schedule A thereto, hereby confirms and agrees that the
Guaranty is, and shall continue to be, in full force and effect and is hereby
confirmed and ratified in all respects after giving effect to the First
Amendment to the Note Purchase Agreement dated as of March 9, 2015 (the “First
Amendment”) between the Company and the holders which are signatories thereto.
The Guarantor confirms and agrees that all references in the Guaranty to the
“Note Purchase Agreement” shall hereafter mean and be a reference to the Note
Purchase Agreement as amended by the First Amendment.

Dated  March 9, 2015

 

  Donaldson Company, Inc.         By:   /s/ Melissa A. Osland    
Name:   Melissa A. Osland     Title:     Chief Financial Officer

 

 

 

 

 

 

 

 



 

